United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

            ___________

            No. 97-1420
            ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         *
      v.                                 *
                                         *
Scott Michael Dornseif,                  *
                                         *
      Defendant - Appellant.             *
           ___________                       Appeals from the United States
                                             District Court for the
            No. 97-1421                      District of Minnesota.
            ___________
                                                 [UNPUBLISHED]
United States of America,               *
                                        *
      Plaintiff - Appellee,             *
                                        *
      v.                                *
                                        *
Kelly Jean Knorr,                       *
                                        *
      Defendant - Appellant.            *
                                   ___________

                                 Submitted: October 24, 1997
                                     Filed: December 5, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, LOKEN and HANSEN, Circuit Judges.
                                     ___________

PER CURIAM.

 Scott Michael Dornseif and Kelly Jean Knorr were charged in a multi-count indictment
with methamphetamine trafficking and money laundering. Each pleaded guilty to
conspiring to distribute over two hundred grams of methamphetamine, and the remaining
counts were dismissed. At their sentencings, the district court1 granted the government’s
downward departure motions because of the substantial assistance Dornseif and Knorr
provided in the investigation and prosecution of others. Dornseif and Knorr appeal the
resulting sentences. We affirm.

  Mr. Dornseif was subject to a mandatory minimum five-year sentence. The government
filed a motion for downward departure from the Guidelines sentencing range under
U.S.S.G. § 5K1.1, but did not move for a departure from the applicable mandatory
minimum sentence under 18 U.S.C. § 3553(e). At sentencing, counsel for Dornseif, the
Assistant U.S. Attorney, and a case agent advised that Dornseif had provided an unusually
high level of assistance in investigating and prosecuting others. In determining the
applicable Guidelines range, the district court rejected the probation officer’s
recommendation of a two-level firearm enhancement under U.S.S.G. § 2D1.1(b)(1), found
that Dornseif is a career offender under § 4B1.1, and found that his Guidelines range is
therefore 188-235 months in prison. Turning to the question of downward departure, the
court granted the government’s substantial assistance motion and sentenced Dornseif to
120 months in prison and five years of supervised release.

 Ms. Knorr was subject to a mandatory minimum sentence but became eligible for the
mandatory minimum “circuit breaker” found in 18 U.S.C. § 3553(f) andU.S.S.G. § 5C1.2
when the government did not pursue an arguable § 2D1.1(b)(1)


       1
         The HONORABLE DAVID S. DOTY, United States District Judge for the
 District of Minnesota.

                                           -2-
enhancement. At sentencing, the district court found that Knorr is eligible for circuit
breaker relief, found that her applicable Guidelines range is 30-37 months in prison, and
granted the government’s motion for downward departure under 18 U.S.C. § 3553(e) and
U.S.S.G. § 5K1.1. The court then imposed a sentence of 35 months in prison and five
years of supervised release, explaining that a sentence of that length was needed so that
Knorr may complete the Bureau of Prison’s comprehensive drug treatment program for
her serious drug abuse problem.

  On appeal, Dornseif argues that the district court erred when it granted the government’s
substantial assistance motion but then imposed a sentence without discussing the
departure factors listed in U.S.S.G. § 5K1.1 or giving reasons for the specific departure
sentence imposed. Knorr argues that the district court erred when it granted her motion
for downward departure but sentenced her near the top of the applicable Guidelines range.
However, the extent of a district court’s downward departure for substantial assistance
is not reviewable on appeal in this circuit. As in United States v. McCarthy, 97 F.3d
1562, 1577 (8th Cir. 1996), “[w]e decline the invitation to further circumscribe the district
court’s discretion by requiring it to examine each of the listed factors in § 5K1.1,” or, in
Knorr’s case, by requiring the court to parse out and explain the manner in which it has
granted overlapping circuit breaker and substantial assistance relief.

 Accordingly, the judgments of the district court are affirmed.

 A true copy.

        Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-